DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that there is not any reformatting of the bytes in Mungala. Applicant's claimed invention regards reformat of bytes in order to limit the information that must be passed from the client/display to the server computer. The server computer has capability to reconstruct the original format of the bytes from the audio/video server. Mungala fails to teach or suggest such a reformat of bytes by the client/display in communications of the client/display with the server computer and reconstruction of original format by the server computer.
Examiner’s Response:
Examiner respectfully disagrees.
Nowhere in the Original disclosure or the claims is mentioned “reformatting of bytes”, reconstruction of “the original format of the bytes”, or “reformat of bytes”. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “reformatting of bytes”, reconstruction of “the original format of the bytes”, or “reformat of bytes”) are neither recited in the rejected claim(s) nor in the original disclosure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, Examiner maintains Mungala as pertinent prior reference to the claimed invention.
Claim Objections 
Amended claim 4 is not compliance with rule 37 CFR 1.121 (c). Claim 4 does not reflect the deletion of the word “reformatted” via a strikethrough. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the following claim limitations in the application as filed:
“the application unit of the server computer requires an audio/video data of a first format for operations” in line 4-5 of claim 1;
“the reconstructed audio/video data is in a standard format of and corresponds to the original audio/video data” in the last two lines;
“wherein the application unit operates with the reconstructed audio/video data of the first format as transformed from the reformatted audio/video data of the second format, with same result as though the reconstructed audio/video data of the first format is the original audio/video data of the first format with any modifications by the display device to the original audio/video data of the first format” in line 4-9 of claim 3;
“outputs the original audio/video data of the first format via either a display of the display device or another output device” in line 2-3 of claim 3;
“the application unit requires the audio/video data of the first format to run the application program” in line 5-6 of claim 5;
“a reconstructor unit of the server computer” in line 27-28 in claim 5;
“the decoder of the user device transforms the reformatted audio/video data of the second format to output by the user device’ in claim” in line 2-3 of claim 8;
“wherein reduced bandwidth is required for display or other output of the reformatted audio/video data of the second format by the user device and delivery of the reformatted audio/video data of the second format to the server computer for operation of the application unit once the representative reconstructed audio/video data of the first format is created to obtain result as though the original audio/video data of the first format, together with any changes by the user device, at the application unit”; in claim 10.
“operating by the server computer on the reconstructed audio/video data of the first format from reconstructing, the reconstructed audio/video data of the first format for processing by an application unit as the original audio/video data of the first format, together with any changes by the user device” in the last five lines of claim 11;
“wherein operating includes the application unit processes the reconstructed audio/video data of the first format with same result as if the original audio/video data of the first format, together with any changes by the user device” in the last three lines of claim 12; and
“outputting by the user device via an output device the reformatted audio and/or video represented by the reformatted audio/video data of the second format” in the last three lines of claim 13.

Claims 1-4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is now amended to recite “the audio/video server computer delivers an original audio/video data of the first format to the display device; and a reformatter unit of the display device reformats the original audio/video data of the first format to a reformatted audio/video data of a second format” in lines 11-14. The claim further recites “wherein the audio/video server computer sends the original audio/video data of the first format associated with the request by the display device, to the display device over the network; wherein the reformatter unit of the display device transforms the original audio/video data of the first format to the reformatted audio/video data of the second format smaller in size than the original audio/video data of the first format”.
It is not clear whether: 
the “audio/video server computer” delivers in a first instance and sends in a second instance what appears to be the same “original audio/video data of the first format” to the display device; 
the “audio/video server computer” delivers a first instance of an “original audio/video data of the first format” to the display device, and sends a second instance of an “original audio/video data of the first format” to the display device, wherein the first and second instances of the “original audio/video data of the first format” are different from each other; or  
both limitations “the audio/video server computer delivers an original audio/video data of the first format to the display device” and “wherein the audio/video server computer sends the original audio/video data of the first format” are reciting one instance where the “the audio/video server computer” provides the “original audio/video data of the first format” to the “display device”.
2)	It is not clear whether:
the “reformatter unit of the display device” reformats in a first instance “the original audio/video data of the first format” to a “reformatted audio/video data of a second format”, and transforms in a second instance “the original audio/video data of the first format” to the same “reformatted audio/video data of a second format”;
the “reformatter unit of the display device” reformats “the original audio/video data of the first format” to a first instance of reformatted audio/video data of a second format”, and transforms “the original audio/video data of the first format” to a second instance of a “reformatted audio/video data of a second format”, wherein the first and second instances of the “reformatted audio/video data of a second format” are different from each other; or
both limitations “a reformatter unit of the display device reformats the original audio/video data of the first format to a reformatted audio/video data of a second format” and “wherein the reformatter unit of the display device transforms the original audio/video data of the first format to the reformatted audio/video data of the second format smaller in size than the original audio/video data of the first format” are reciting one instance where the “reformatter unit of the display device” operate on “the original audio/video data of the first format” to calculate “reformatted audio/video data of the second format”.
Claim 1, further recite in the last two lines “the reconstructed audio/video data is in a standard format of and corresponds to the original audio/video data”. It is not clear, in light of the specification whether the “reconstructed audio/video data” corresponds to the “original audio/video data” or the “standard format” corresponds to the “original audio/video data”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488